Case 1:19-cv-00861-CRC Document 1 Filed 03/25/19 Page 1 of 3

UNITED STATES DISTRICT AND BANKRUPTCY COURTS

FOR THE DISTRICT OF COLUMBIA

DONATOS SARRAS
USP Tucson, PO Box 24550
Tucson, AZ 85734

(26739-018)

PLAINTIFF Case: 1219-cv-00861 _
Assigned `|'o : Cooper, Chnstopher R.
V' Assign. Date : 3/25/2019

. . . . . Description:FOiA/PrivacyAct(l-DECK)
Crlmlnal Dlvlsion, DOJ

Keeney Building, Suite 1127
Washington, DC 20530

DEFENDANT

 

COMPLAINT
COMES NOW Mr. Donatos Sarras ("Plaintiff") pro se and files
this Complaint against the Criminal Division of the United
States Department of Justice ("the Division“), and states:
l. This Complaint is launched pursuant to 5 USC §552, all
applicable laws and court rules.
2. On May 16, 2016, and August 20, 2018, Petitioner mailed via
certified mail to the Division two separate requests under the
Freedom of Information Act ("FOIA/PA") regarding records
concerning himself (Exhibits lA and lB respectively).
3. On June 7, 2016 and September 24, 2018, the Division

designated Petitioner'$ FOIA/PA requests as CRM_3005259 mxrnwn
` :\i;lil i{wv;l‘l

 

CRM-300680195 respectively (Exhibits 2A and 2B). *

-1- m 2520|9

 

 

 

:‘\lll:_rl'l'.\ ll. (.`;l¢~~a:ll‘. L'|vl'l\ nl l 'nur|
U.S`. Hl~|l‘ir| f`nllr|. l}i.~;1ricr u|`¢ '.=fuu~.|-i )

 

Case 1:19-cv-00861-CRC Document 1 Filed 03/25/19 Page 2 of 3

4. To date the Division has not provided to Petitioner the
records he has requested regardless of his efforts (Exhibits

3-14).

WHEREFORE, Plaintiff seeks judgement against the Criminal
Division of the United States Department of Justice:

(a) ordering the Division to provide to Petitioner without
further delay the records he requested with his FOIA
requests CRM-300525988 and CRM-300680195; and

(b) granting Petitioner the costs and expenses associated

with this action.

signed this THEZQ&M-{ March 21 , 2019.

Respectfully Submitted,

%,W:?

Donatos Sarras
PO Box 24550

Tucson, AZ 85734

Case 1:19-cv-00861-CRC Document 1 Filed 03/25/19 Page 3 of 3
DECLARATION AND CERTIFICATE OF SERVICE

I, DONATOS SARRAS, DECLARE AND CERTIFY under penalty of
perjury per 28 USC §§1621 and 1746 that I am incarcerated and
on this 421_ day of March, 2019, I delivered the present
COMPLAINT to the prison's legal mail system with first-class
postage prepaid by me; and also mailed true copies of it via

certified mail to:

(1) the US Attorney General at 950 Pennsylvania Avenue NW,
Washington DC 20530 (certified tracking number

70163010000058221882);

(2) the civil-process clerk at the District of Columbia US
Attorney's office at 555 Fourth Street NW, Washington DC 20530

(certified tracking number 70163010000058221868); and
(3) the Criminal Division of the US Department of Justice at

Keeney Building, Suite 1127, Washington DC 20530 (certified

tracking number 70163010000058221851);

/*%D

Donatos Sarras

 

